Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
2.	Claims 10 and 14 objected to because of the following informalities:  Claims 10 and 14, state “wherein the second bandwidth or the second bandwidth…“.  Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 9- 20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3- 7, 10 and 12-13 of U.S. Patent No. 9,564,978.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Claim 9 of instant application, claims 3 , 4 and 10 of patent 9,564,978  disclose a method in a user equipment (UE) for providing channel state feedback, the method comprising: receiving configuration information comprising a set of triggers; receiving a first uplink grant comprising a first trigger from the set of triggers for sending a first channel state feedback report;  generating the first channel state feedback report based on the first trigger indicated by the first uplink grant, wherein the first channel state feedback report is  associated with a first bandwidth;  sending the first channel state feedback report;  receiving a second uplink grant comprising a second trigger from the set of triggers for sending a second channel state feedback report;  generating the second channel state feedback report based on the second trigger indicated by the second uplink grant, wherein the second channel state feedback report is associated with second bandwidth amount , wherein the first  bandwidth is different than the second  bandwidth;  and sending the second channel state feedback report.( see claims 3, 4 and 10).

Claims 10 and 14 of instant application, claim 7 of patent 9,564,978 discloses wherein the second bandwith or the second bandwidth corresponds to a portion of downlink transmission bandwidth of the UE. (see claim 7) .
In addition, claim 7 of 9,564,978 is more specific than claim 10 and 14 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claims 11 and 15 of instant application, claim 3 of patent 9,564,978 discloses wherein the first channel state feedback report or the second channel state feedback report comprises at least a channel quality indication (CQI) report. (see claim 3).

Claims 12 and 16 of instant application, claim 12 of patent 9,564,978 discloses further comprising: receiving a third uplink grant comprising a third trigger  from the set of triggers for sending a third channel state feedback report;  generating the third channel state feedback report based on the third trigger received in  the third uplink grant, wherein the third channel state feedback report  is associated with a third bandwidth, wherein the third bandwidth is different than each of the first bandwidth  and the second bandwidth;  and sending the third channel state feedback report. (see claim 12).
In addition, claim 12 of 9,564,978 is more specific than claim 12 and 16 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claim 13 of instant application, claim 5, 6 and 13 of patent 9,564,978 discloses a user equipment (UE) comprising: a receiver configured to;
receiving configuration information comprising a set of triggers; and
 receive a first uplink grant comprising a first trigger from the set of triggers  for sending a first channel state feedback report;  a processor configured to generate the first channel state feedback report based on  the first trigger indicated by the first uplink grant, wherein the first channel state feedback report is associated with a first bandwidth;  a transmitter configured to send the first channel state feedback report;  the 
In addition, claim 5, 6 and 13 of 9,564,978 is more specific than claim 13 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claims 17 and 19 of instant application, claim 15 of patent 9,564,978 discloses wherein the configuration information is received using a radio resource control (RRC) message(see claim 5).
Claims 18 and 20 of instant application, claim 5 of patent 9,564,978 discloses wherein the first channel state feedback report comprises a first amount of feedback and the second channel state feedback report comprises a second amount of feedback, wherein the first amount of feedback is different than the second amount of feedback (see claim 5).
In addition, claim 5 of 9,564,978 is more specific than claim 5 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.


5.	Claims 9- 20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-8, 10 and 12 of U.S. Patent No. 10,506,628.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Claim 9 of instant application, claims 1 , 3 and 5 of patent 10,506,628 disclose disclose a method in a user equipment (UE) for providing channel state feedback, the method comprising: receiving configuration information comprising a set of triggers; receiving a first uplink grant comprising a first trigger from the set of triggers for sending a first channel state feedback report;  generating the first channel state feedback report based on the first trigger indicated by the first uplink grant, wherein the first channel state feedback report is associated with a first bandwidth;  sending the first channel state feedback report;  receiving a second uplink grant comprising a second trigger from the set of triggers for sending a second channel state feedback report;  generating the second channel state feedback report based on the second trigger indicated by the second uplink grant, wherein the second channel state feedback report is associated with second bandwidth amount , wherein the first  bandwidth is different than the second  bandwidth;  and sending the second channel state feedback report. (see claims 1, 3 and 5).
In addition, claims 1, 3 and 5 of 10,506,628 is more specific than claim 1 of present application.  Claim 9 is a method in just the user equipment perspective. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim 
Claims 10 and 14 of instant application, claim 5 of patent 10,506,628 discloses wherein the second bandwith or the second bandwidth corresponds to a portion of downlink transmission bandwidth of the UE. (see claim 5) .
In addition, claim 5 of 10,506,628 is more specific than claim 10 and 14 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claims 11 and 15 of instant application, claim 1 of patent 10,506,628 discloses wherein the first channel state feedback report or the second channel state feedback report comprises at least a channel quality indication (CQI) report. (see claim 1).
In addition, claim 1 of 10,506,628 is more specific than claim 11 and 15 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claims 12 and 16 of instant application, claim 4 of patent 10,506,628 discloses further comprising: receiving a third uplink grant comprising a third trigger  from the 
In addition, claim 4 of 10,506,628 is more specific than claim 12 and 16 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claim 13 of instant application, claims 6, 8 and 10 of patent 10,506,628 discloses a user equipment (UE) comprising: a receiver configured to;
receiving configuration information comprising a set of triggers; and
 receive a first uplink grant comprising a first trigger from the set of triggers  for sending a first channel state feedback report;  a processor configured to generate the first channel state feedback report based on  the first trigger indicated by the first uplink grant, wherein the first channel state feedback report is associated with a first bandwidth;  a transmitter configured to send the first channel state feedback report;  the receiver configured to receive a second uplink grant comprising a second trigger from the set of triggers for sending a second channel state feedback report;  the processor configured to generate the second channel state feedback report based on the second trigger indicated by the second uplink grant, wherein the second channel state feedback report, is associated with a second bandwidth wherein the first bandwidth is different 
In addition, claims 6, 8 and 10 of 10,506,628 is more specific than claim 13 of present application. Claim 13 is a method in just the user equipment perspective. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claims 17 and 19 of instant application, claim 6 of patent 10,506,628 discloses wherein the configuration information is received using a radio resource control (RRC) message(see claim 6).
Claims 18 and 20 of instant application, claim 6 of patent 10,506,628 discloses wherein the first channel state feedback report comprises a first amount of feedback and the second channel state feedback report comprises a second amount of feedback, wherein the first amount of feedback is different than the second amount of feedback (see claim 6).
Allowable Subject Matter
6.	Claims 9-20 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s), set forth in this Office action.


7.	The following is a statement of reasons for the indication of allowable subject matter: 


Yoon et al.  discloses that a method and device for requesting and reporting channel quality information in a mobile communication system, but does not has different triggers for different CQI amounts.

Response to Arguments
Claim Objections
Applicants amendment filed 2/9/2021, does not overcome objection appropriate correction is still required.  
In the remarks on pg. 6 of the amendment, the applicant contends that the amendment overcomes Double Patenting rejection over US Patents 9,564,978 and 10,506,628. 
Examiner respectfully disagrees, the amendments filed 2/9/2021 are obvious differences which will not render double patenting rejection moot as argued. The limitation as amended are obvious for example,  the limitations  ”wherein the first channel state feedback report is  associated with a first bandwidth … wherein the second channel state feedback report is associated with second bandwidth amount ”. Corresponds to Claims 3 and 5 respectively of patent 10,506,628 which states” 3.  The method of claim 1, wherein the first amount of CQI corresponds to full downlink transmission bandwidth of the UE.   5.  The method of claim 1, wherein the second 
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        March 12, 2021


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462